DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “three-dimensional (3D) measurement device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim Objections
Claim 12 is objected to because of the following informalities:  The recitation of “…configured to assigning data…” at line 2 is poor grammar. It is suggested that this recitation might better read “…configured to assign data…”.  Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of the claimed invention, properly construed, broadly encompasses propagating signals, per se, which are not compositions of matter, processes, apparatuses, or products of manufacture.
Claims 13-17 are variously directed towards a computer program product comprising a “computer-readable storage medium” with program instructions embodied thereon. The broadest reasonable interpretation for such computer-readable media typically covers both forms of non-transitory tangible media and transitory propagating signals, per se, in view of the ordinary and customary meaning of “computer readable media”. See the OG Notice of 23 February 2010 entitled “Subject Matter Eligibility of Computer Readable Media”, 1351 OG 212. Furthermore, the term “storage” fails to clearly exclude such signals from the full scope of the claimed subject matter because one of ordinary skill in the art would understand per se. See Ex parte Mewherter 107 USPQ2d 1857 (P.T.A.B. 2013). When the broadest reasonable interpretation of a claim covers a propagating signal, per se, it must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
It is suggested that this issue might be resolved by amending the claim language to clearly and unambiguously exclude such propagating signals, per se. In particular, it is suggested that amending the claim to define the computer-readable medium as “non-transitory” would properly limit the claim to the eligible product by fully excluding propagating signals, which are by their very nature transitory.
Allowable Subject Matter
Claims 1-11 are allowed. Claim 12 would be allowable if amended to correct the minor informality noted above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or otherwise suggest measuring a plurality of 3D coordinates of points on surfaces in an environment, at least a portion of the 3D coordinates being on an evidence marker that has a photogrammetric symbol on one surface or side, identifying the evidence marker based at least in part on the portion of the 3D coordinates of the side of the marker, as required by claim 6, or identifying the evidence marker in a point cloud based at least in part on the photogrammetric symbol, as required by claims 1 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Se et al. teach capturing 3D data for crime scenes. Döring et al. teach a scanner for generating point clouds of an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
8 September 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665